DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, it recites, among other features, “wherein the driving electrode further comprises:
a first driving protrusion protruding from a first side surface of the main driving protrusion;
a second driving protrusion protruding from a second side surface of the main driving protrusion, and
a third driving protrusion protruding from a third side surface, facing the second side surface, of the main driving protrusion, and
wherein the first driving protrusion extends in a same direction as the main driving protrusion with the first driving protrusion having a smaller width than the main driving protrusion, not including the second and third driving protrusions”.
The Prior Art discloses a main protrusion have three protrusions protruding off of the main protrusion.  The Prior Art does not disclose wherein the first driving protrusion extends in 

In regards to claim 14, it recites, among other features, “wherein the driving electrode includes a driving protrusion protruding from one side surface of the driving electrode,
wherein the sensing electrode includes a sensing protrusion protruding from one side surface of the sensing electrode,
wherein the one side surface of the driving electrode facing the one side surface of the sensing electrode, and
wherein a gap is present between the driving electrode and the force sensitive layer and between the sensing electrode and the force sensitive layer”.
The Prior Art discloses a gap between one electrode and the force sensitive layer.  The Prior Art does not disclose wherein a gap is present between the driving electrode and the force sensitive layer and between the sensing electrode and the force sensitive layer.

In regards to claim 21, it recites, among other features, “a first substrate including a driving pad connected to the driving line, a sensing pad connected to the sensing line, and a pad portion protruding from one side surface of the first substrate;
a second substrate facing the first substrate;
a first electrode disposed on one surface of the first substrate, facing the second substrate;

an interlayer disposed between the first substrate and the second substrate; and
an adhesive layer at least partially overlapping the sensing line and the driving line of the pad portion,
wherein the interlayer includes metal nanoparticles,
wherein the first electrode includes a first protrusion protruding from one side surface of the first electrode, and
wherein the second electrode includes a second protrusion protruding from one side surface of the second electrode”.
The Prior Art discloses a connection pad protruding from the side at the bottom where the adhesive is not on the protruding connection pad.  The Prior Art does not disclose a first substrate including a driving pad connected to the driving line, a sensing pad connected to the sensing line, and a pad portion protruding from one side surface of the first substrate, an adhesive layer at least partially overlapping the sensing line and the driving line of the pad portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        June 3, 2021